Exhibit 10-2
 
 
EMPLOYMENT AGREEMENT
 
This Agreement (the “Agreement”) dated as of December 7, 2007 is made by and
between ECONOSHARE, INC., a publicly-owned Nevada corporation (the “Company”)
and KRISHNA MENON (the “Executive”).
 
RECITALS
 
WHEREAS, the Company desires to hire the Executive as, (1) a Member of the Board
of Directors of the Company, (2) Chief Scientific Officer, and (3) President of
the Company engaged in the oncological pharmaceutical and related or ancillary
industries as the Company shall determine and the Executive is willing to accept
such employment on the terms set forth herein.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and other good and valuable consideration, the Company and the
Executive hereby agree as follows:
 
1.  Definitions
 
1.1  “Affiliate” means any entity controlling, controlled by or under common
control with the Company.
 
1.2  “Board” means the Board of Directors of the Company.
 
1.3  “Cause” means (a) the Executive is convicted of or pleads guilty to a
felony involving dishonesty as against the Company or an Affiliate, (b) the
Executive is convicted of a felony not involving the Company, and after
exhausting all rights of appeal, is obligated to serve, and actually serves, ten
(10) or more days in prison or pay a fine of more than One Hundred Thousand
($100,000) Dollars, or (c) the Executive, in carrying out the Executive’s duties
and responsibilities under this Agreement, is guilty of gross neglect or gross
misconduct resulting, in either case, in material economic harm to the Company
to an Affiliate, unless such act, or failure to act, was reasonably believed by
the Executive in good faith, using reasonable judgment under the circumstances,
to be in the best interests of the Company
 
1.4  “Commitment Date” means the date the Company receives a financing
commitment in an amount of at least $4,000,000.
 
1.5  “Date of Termination” means (a) in the case of a termination for which a
Notice of Termination (as hereinafter defined in Section 6.5) is required, the
date of actual receipt of such Notice of Termination or if later, the date
specified therein, as the case may be, and (b) in all other cases, the actual
date on which the Executive’s employment terminates during the Term of
Employment (as hereinafter defined in Section 3) (it being understood that
nothing contained in this definition of “Date of Termination” shall affect any
of the cure rights provided to the Executive or the Company in this Agreement).
 
1.6  “Disability” means the Executive’s inability to render, for a period of
three consecutive months, services hereunder.
 
1.7  “Good Reason” means and shall be deemed to exist if (a) without the
Executive’s express prior written consent; the Executive is assigned any duties
or responsibilities inconsistent in any material respect with the scope of the
duties or responsibilities associated with the Executive’s title or positions,
as set forth and described in Article 4 of this Agreement; (b) without the
Executive’s express prior written consent, the Executive suffers, in any
material respect, a reduction in the duties, responsibilities or effective
authority associated with Executive’s titles and positions as set forth and
described in Article 4 of this Agreement; (c) without the Executive’s express
prior written consent, the Executive’s compensation under this Agreement is
decreased, or the Executive’s benefits under employee benefit or health or
welfare plans or programs of the Company are in the aggregate materially
decreased; (d) the Company fails to obtain the full assumption of this Agreement
by a successor entity in accordance with Section 11.2 of this Agreement; (e) the
Company fails to use reasonable efforts to maintain, or cause to be maintained,
directors and officers liability insurance coverage for the Executive as
provided in Section 12.9 of this Agreement; or (f) the Company purports to
terminate the Executive’s employment for Cause and the Company is not entitled
to terminate this Agreement for Cause.
 
1.8  “Person(s)” means any individual or entity of any kind or nature, including
any other person as defined in Section 3(a)(9) of the Exchange Act, and as used
in Sections 13(d) and 14(d) thereof.
 
2.  Employment.  Subject to the terms and provisions set forth in this
Agreement, the Company hereby employs the Executive during the Term of
Employment as the Chief cientific Officer, President and Director.
 
3.  Term of Employment.  The term of employment under this Agreement shall be
deemed to commence as of the date set forth above (the “Commencement Date”) and,
unless terminated earlier pursuant to the terms hereof, shall terminate on the
third anniversary of the Commitment Date (the “Term of Employment”).
 
4.  Positions, Responsibilities and Duties
 
4.1  Positions.  During the Term of Employment, the Executive shall be employed
as, and the Company shall at all times cause the Executive to be, (1) a Member
of the Board of Directors of the Company, (2) Chief Scientific Officer, and (3)
President of the Company and such future direct or indirect subsidiaries of the
Company engaged in the oncological pharmaceutical industry and related or
ancillary industries as the Company shall determine.  In such positions, the
Executive shall have the duties, responsibilities and authority normally
associated with such positions.  The Executive shall report solely and directly
to the Board of Directors of the Company, and all employees of the Company and
all of the Subsidiaries and such future direct or indirect subsidiaries of the
Company engaged in the pharmaceutical industry for which the Executive serves as
President shall report to Executive.
 
4.2  Duties.  During the Term of Employment, the Executive shall devote such
business time and attention to the business of the Company as the Executive
deems necessary to perform faithfully and efficiently the duties and
responsibilities contemplated by this Agreement; provided, however, that the
Executive shall be allowed, to the extent such activities do not substantially
interfere with the performance of the Executive’s duties and responsibilities
hereunder, to (a) manage the Executive’s personal financial and legal affairs,
and (b) engage in other businesses so long as they do not compete with the
Company.
 
5.  Compensation and Other Benefits
 
5.1  Base Salary.  During the Term of Employment and commencing on the
Commitment Date the Executive shall receive a base salary of $200,000 per annum
during the first year of the Term, $300,000 during the second year of the Term
and $400,000 during the third year of the Term (“Base Salary”) payable in equal
monthly installments.
 
5.2  Incentive Bonuses.  Acknowledging the vital nature to the Company’s
business of filing and obtaining the approval of an Investigational New Drug
(“IND”) Application, during the Term (and in addition to the Base Salary), the
Executive shall be entitled to receive incentive cash bonus payments (the
“Bonus”) determined in accordance with the following Schedule:
 
(a)           Upon receipt of the IND for the Company’s candidate Kevetrin,
Executive shall receive a Bonus equal to:
 
(i)           $250,000 if received within ten (10) months of the Commitment
Date;
 
(ii)           $150,000 if received within twelve (12) months of the Commitment
Date;
 
(iii)                      $100,000 if received within sixteen (16) months of
the Commitment Date; and
 
(iv)                      $0.00 if received sixteen (16) months after the
Commitment Date.
 
(b)           Upon completion of Phase 1 of Kevetrin, with results allowing the
Company to Commence Phase 2/3, Executive shall receive an additional cumulative
Bonus equal to:
 
(i)           $450,000 if completed within eighteen (18) months of the
Commitment Date;
 
(ii)           $350,000 if completed within twenty-four (24) months of the
Commitment Date;
 
(iii)                      $150,000 if completed within twenty-eight (28) months
of the Commitment Date; and
 
(iv)                      $0.00 if completed twenty-eight (28) months after the
Commitment Date.
 
(c)           Upon the commencement of Phase 2/3 of the IND for Kevetrin,
Executive shall receive an additional cumulative bonus equal to:
 
(i)           $500,000 if commenced within thirty-six (36) months of the
Commitment Date;
 
(ii)           $350,000 if commenced within forty-two (42) months of the
Commitment Date;
 
(iii)                      $150,000 if commenced within forty-eight (48) months
of the Commitment Date; and
 
(iv)                      $0.00 if commenced forty-eight (48) months after the
Commitment Date.
 
The Bonus shall be paid to the Executive in cash as soon as practicable after
the end of the fiscal year to which it relates, but in any event no later than
one hundred five (105) calendar days after the end of such fiscal year (and, to
the extent there is any disagreement as to the amount thereof any amount
acknowledged as payable by the Company shall be paid by such date).
 
5.3  Incentive Retirement, and Savings Plans.  During the Term of Employment,
the Executive shall be entitled to participate in all incentive, pension,
retirement savings and other employee benefit plans and programs maintained by
the Company and/or an Affiliate for the benefit of senior executives.
 
5.4  Welfare Benefit Plans.  During the Term of Employment, the Executive, the
Executive’s spouse and their eligible dependents, if any, shall be entitled to
participate in and be covered under all the welfare benefit plans or programs
maintained by the Company and/or the Subsidiaries, including, without
limitation, all term life insurance, long term disability insurance, medical,
hospitalization, dental, disability, accidental death and dismemberment and
travel accident insurance plans and programs.  All premiums and other costs and
expenses associated with the participation by the Executive, his spouse and his
eligible dependents, if any, in the plans and/or programs referenced herein,
shall be borne in full by the Company.
 
5.5  Expense Reimbursement.  During the Term of Employment the Executive shall
be entitled to receive prompt reimbursement for all reasonable expenses incurred
by the Executive in performing the Executive’s duties and responsibilities
hereunder in accordance with the policies and procedures of the Company.  At the
end of each fiscal year, the Executive and the Company shall in good faith
reconcile any differences and disputes with respect to timing, right to
reimbursement, reasonableness or documentation of any items of expense
reimbursement, it being agreed that no dispute respecting any of the foregoing
shall constitute a basis for the Executive or the Company (including the
Subsidiaries) terminating or attempting to terminate this Agreement
 
5.6  Vacation and Fringe Benefits.  During the Term of Employment, the Executive
shall be entitled to such paid vacation, fringe benefits and perquisites as set
forth in Schedule 5.7 or, if more favorable to the Executive, as provided by the
Company at any time hereafter.
 
6.  Termination
 
6.1  Termination Due to Death or Disability.  The Company or the Executive may
terminate the Executive’s employment hereunder due to his death or
Disability.  In the event the Executive’s employment is terminated due to death
or Disability, the Executive’s estate or Executive’s legal representative, as
the case may be, shall be entitled to:
 
(a)  (i) in the case of death, Base Salary continuation at the rate in effect
(as provided for by Section 5.1 of this Agreement) on the Date of Termination
for a period of three (3) months after the date of death, and (ii) in the case
of Disability, $10,000 per month for so long as the Executive is subject to a
Disability or for the unexpired portion of the Term.
 
(b)  any Base Salary accrued or any Annual Bonus earned but not yet paid;
 
(c)  a pro rata Annual Bonus for the calendar year in which death or Disability
occurs (determined and payable in accordance with Section 5.2 of this
Agreement);
 
(d)  any deferred compensation not yet paid to the Executive (including, without
limitation, interest or other credits on such deferred amounts) and any accrued
vacation pay;
 
(e)  reimbursement pursuant to Section 5.6 hereof or any other provision of this
Agreement for expenses incurred but not yet paid prior to such death or
Disability;
 
(f)  in the case of death, any other compensation and befits as may be provided
in accordance with the terms and provision of any applicable plans and programs
of the Company and/or the Affiliates; and
 
(g)  in the case of Disability, (i) continuation of the Executive’s health and
welfare benefits (as described in Section 5.5 of this Agreement at the level in
effect (as provided for by Section 5.5) on the Date of Termination through the
end of the three-year period following the termination of the Executive’s
employment due to Disability (or the Company shall provide the economic
equivalent thereof), and (ii) any other compensation and benefits as may be
provided in accordance with the terms and provisions of any applicable plans and
programs of the Company.
 
With respect to the deferred compensation arrangements referred to in Sections
6.1(d), 6.2(c) and 6.3(d), to the extent that such deferred compensation
arrangements provide by their terms for any deferral of payments in the event of
death or Disability, termination with Cause or termination without Cause or for
Good Reason, such payments shall be deferred in accordance with such
arrangements to the extent required by the type of termination of this
Agreement.  With respect to the other benefits referred to in Sections 6.1(g),
6.2(e) and 6.3(g), to the extent that such other benefit arrangements provide by
their terms for any deferral of payments in the event of death or Disability,
termination with Cause or determination without Cause or for Good Reason, such
payments shall be deferred in accordance with such arrangements to the extent
required by the type of termination of this Agreement
 
6.2  Termination by the Company for Cause.  The Company may terminate the
Executive’s employment hereunder for Cause as provided in this Section 6.2;
provided that no act or omission referred to herein occurring prior to the
Commencement Date shall constitute Cause.  If the Company terminates the
Executive’s employment hereunder for Cause the Executive shall be entitled to:
 
(a)  the Executive’s Base Salary at the rate in effect (as provided for by
Section 5.1 of this Agreement) at the time of such termination through the Date
of Termination;
 
(b)  any Annual Bonus for the prior fiscal year not yet paid together with a
pro-rata portion of the Annual Bonus for the calendar year in which termination
occurs through the Date of Termination;
 
(c)  any deferred compensation (including, without limitation interest or other
credit on such deferred amounts) and any accrued vacation pay;
 
(d)  reimbursement pursuant to Section 5.6 hereof or any other provision of this
Agreement for expenses incurred, but not yet paid prior to such termination of
employment; and
 
(e)  any other compensation and benefits as may be provided in accordance with
the terms and provisions of any applicable plans and programs of the Company
and/or the Subsidiaries.
 
In any case described in this Section 6.2, the Executive shall be given written
notice, authorized (with Executive abstaining) by a vote of at least two thirds
(2/3) of the members of the entire Board (excluding Executive), that the Company
intends to terminate the Executive’s employment for Cause.  Such written notice,
given in accordance with Section 6.6 of this Agreement shall specify the
particular act or acts, or failure to act, which is or are the basis for the
decision to so terminate the Executive’s employment for Cause.  The Executive
shall be given the opportunity within ten (10) calendar days of the receipt of
such notice to meet with the Board to defend such act or acts, or failure to
act, and the Executive shall be given twenty (20) business days after such
meeting to correct such act, acts or failure(s) to act, provided that the
Executive shall not have the right to cure the acts described in Section 1.3(a)
hereof.  Upon failure of the Executive, within such latter twenty (20) business
day period, to correct such act, acts or failure(s) to act, the Executive’s
employment by the Company shall automatically be terminated under this
Section 6.2 for Cause as of the date determined in Section 1.4 of this
Agreement; provided, however, if the act or acts, or the failure to act, which
is or are the basis for the decision to terminate the Executive’s employment for
Cause are incapable of being cured within the twenty (20) business day period
and the Executive has commenced reasonable efforts to correct such act, acts or
failure(s) to act within the twenty (20) day period, then the Executive’s
employment shall not be terminated under this Section 6.2 for Cause and the
Executive shall have a reasonable time period following the expiration of the
twenty (20) business day period to correct such act, acts or failure(s) to act.
 
6.3           Termination with Good Reason.  The Executive may terminate the
Executive’s employment hereunder for Good Reason.  If the Executive seeks to
terminate the Executive’s employment hereunder for Good Reason, the Company
shall be given written notice that the Executive intends to terminate the
Executive’s employment for Good Reason.  Such written notice, given in
accordance with Section 6.6 of this Agreement, shall specify the particular act
or acts, or failure(s) to act, which is or are the basis for the Executive’s
decision to so terminate the Executive’s employment for Good Reason.  The
Company shall be given the opportunity within ten (10) calendar days of the
receipt of such notice to meet with the Executive to defend such act or acts, or
failure(s) to act, and the Company shall be given twenty (20) business days
after such meeting to correct such act, acts or failure(s) to act provided that
the Company shall nor have the right to correct the acts or failure(s) to act
specified in clauses (c), (i) and (k) of the definition of Good Reason.  Upon
failure of the Company, within such latter twenty (20) business day period, to
correct such act, acts or failure(s) to act, the Executive’s employment by the
Company shall automatically be terminated under this Section 6.3 for Good Reason
as of the date of actual termination provided that the date of actual
termination shall be ten (10) calendar days after receipt of the Executive’s
notice if the Company does not have the right to correct such act(s) or
failure(s) to act.
 
 
6.4  No Mitigation; No Offset.  In the event of any termination of employment
under this Section 6, the Executive shall be under no obligation to seek other
employment and there shall be no offset against any amounts paid or payable the
Executive under this Agreement on account of any remuneration attributable to
any subsequent employment that the Executive may obtain.  Any amounts due under
this Section 6 are in the nature of severance payments, or liquidated damages,
or both, and are not in the nature of a penalty.
 
6.5  Notice of Termination.  Any termination of the Executive by the Company or
by the Executive for Good Reason shall be communicated by a notice of
termination to the other party hereto given in accordance with Section 15.3 of
this Agreement (the “Notice of Termination”).  Such notice shall (a) indicate
the specific termination provision in this Agreement relied upon, (b) set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, and
(c) if the termination date is other than the date of receipt of such notice,
specify the date on which the Executive’s employment is to be terminated (which
date shall not be earlier than the date on which such notice is given).
 
6.6  Payment.  Except as otherwise provided in this Agreement, any payments to
which the Executive shall be entitled under this Section 6, including.  without
limitation, any economic equivalent of any benefit shall be made as promptly as
possible following the Date of Termination.  If the amount of any payment due to
the Executive cannot be finally determined within ninety (90) days after the
Date of Termination (by way of example only, pro rata bonuses determined
pursuant to Section 6.8 hereof), such amount shall be estimated on a good faith
basis by the Company and the estimated amount shall be paid no later than ninety
(90) days after such Date of Termination.  As soon as practicable thereafter,
the final determination of the amount due shall be made and any adjustment
requiring a payment to or from the Executive shall be made as promptly as
practicable.
 
6.7  Disclosure of Termination.  Subject to the requirements of any Exchange on
which securities of the Company may be listed or the securities laws, and except
for terminations for Cause or the death or Disability of the Executive, any
public disclosure of the termination of this Agreement by the Company shall be
subject to prior review and approval by the Executive, which review and approval
shall not be unreasonably withheld or delayed.
 
7.  Key Man Life Insurance.  If requested by the Company, Executive will
cooperate with the Company, at the Company’s expense, to obtain key man life
insurance on the Executive’s life.
 
8.  Non-exclusivity of Rights.  Except as provided in Section 5.3 hereof,
nothing in this Agreement or any other provision of this Agreement shall prevent
or limit the Executive’s continuing or future participation in any benefit,
bonus incentive or other plan or program provided or maintained by the Company,
the Subsidiaries or any other Affiliate and for which the Executive may qualify,
nor shall anything herein limit or otherwise prejudice such rights as the
Executive may have under any other existing or fixture agreements with the
Company, the Subsidiaries or any Affiliate including, without limitation, any
change of control agreements or any stock option or restricted stock
agreements.  Except as otherwise expressly provided in this Agreement, amounts
which are vested benefits or which the Executive is otherwise entitled to
receive under any plans or programs of the Company, the Subsidiaries or any
other Affiliate at or subsequent to the Date of Termination shall be payable in
accordance with such plans or programs.
 
9.  Full Performance.  The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company may
have against the Executive or others.
 
10.  Confidential Information.  The Executive shall not, during the Term of
Employment and thereafter, without the prior express written consent of the
Company, disclose any confidential information, knowledge or data relating to
the Company, which (a) was obtained by the Executive in the course of the
Executive’s employment with the Company, and (b) which is not information,
knowledge or data otherwise in the public domain (other than by reason of a
breach of this provision by the Executive), unless required to do so by a court
of law or equity or by a governmental agency or other authority.  The Executive
shall assign to the Company all inventions (whether or not patentable) and all
other intellectual property developed by the Executive hereunder.  The Executive
shall cooperate with the Company in obtaining patents or other intellectual
property registrations as determined in good faith by the Company to be
necessary or desirable.
 
11.  Successors
 
11.1  The Executive.  This Agreement is personal to the Executive and, without
the prior express written consent of the Company, shall not be assignable by the
Executive, except that the Executive’s rights to receive any compensation or
benefits under this Agreement may be transferred or disposed of pursuant to
testamentary disposition, intestate succession or a qualified domestic relations
order or in connection with a Disability.  This Agreement shall inure to the
benefit of and be enforceable by the Executive’s estate, heirs, beneficiaries
and/or legal representatives.
 
11.2  The Company.  This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.  The Company shall require any
successor to all or substantially all of the business and/or assets of the
Company or the Subsidiaries, whether direct or indirect, by purchase, merger,
consolidation, acquisition of stock, or otherwise, by an agreement in form and
substance satisfactory to the Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent as the Company
would be required to perform had no such succession taken place.
 
12.  Indemnification
 
12.1  General.  The Company agrees that if the Executive is made a party or is
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”),  by reason of the
fact that Executive is or was a director or officer of the Company, the
Subsidiaries and/or any other Affiliate or is or was serving at the request of
the Company, the Subsidiaries and/or any other Affiliate as a director, officer,
member, employee or agent of another corporation or of a partnership, joint
venture, trust or other enterprise, including, without limitation, service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is alleged action in an official capacity as a director, officer, member,
employee or agent while serving as a director, officer, member, employee or
agent, Executive shall be indemnified and held harmless by the Company to the
fullest extent authorized by Nevada law, as the same exists or may hereafter be
amended, against all Expenses (as hereinafter defined in Section 13.2) incurred
or suffered by the Executive in connection therewith, and such indemnification
shall continue as to the Executive even if the Executive has ceased to be an
officer, director or agent, or is no longer employed by the company and shall
inure to the benefit of Executive’s heirs, executors and administrators.
 
12.2  Expenses.  As used in this Article, the term “Expenses” shall include,
without limitation, damages, losses, judgments, liabilities, fines, penalties,
excise taxes, settlements and costs, reasonable attorneys’ fees, reasonable
accountants’ fees, and disbursements and costs of attachment or similar bonds,
investigations, and any reasonable expenses of establishing a right to
indemnification under this Agreement.
 
12.3  Subrogation.  In the event of payment under this Article, the Company
shall be subrogated to the extent of such payment to all the rights of recovery
of the Executive.
 
12.4  Partial Indemnification.  If the Executive is entitled under any provision
of this Article to indemnification by the Company for some or a portion of any
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify the Executive for the portion of such Expenses to which
the Executive is entitled.
 
12.5  Advance of Expenses.  Expenses incurred by the Executive in connection
with any Proceeding shall be paid by the Company in advance upon request of the
Executive that the Company pay such Expenses, provided that prior to such
advance the Executive shall provide the Company with a written undertaking to
repay such advances to the Company if it shall ultimately be determined that he
is not entitled to be indemnified as authorized under the Nevada Revised
Statutes Corporation Law.
 
12.6  Notice of Claim.  The Executive shall give to the Company notice of any
claim made against the Executive for which indemnity will or could be sought
under this Article.  In addition, the Executive shall give the Company such
information and cooperation as it may reasonably require and as shall be within
the Executive’s power and at such times and places as are convenient for the
Executive.
 
12.7  Defense of Claim.  With respect to any Proceeding as to which the
Executive notifies the Company of the commencement thereof:
 
12.7.1  The Company will be entitled to participate therein at its own expense;
and
 
12.7.2  Except as otherwise provided below, to the extent that it may wish, the
Company jointly with any other indemnifying party similarly notified will be
entitled to assume the defense of the Executive, with counsel satisfactory to
the Executive.  The Executive also shall have the right to employ the
Executive’s own counsel in such action, suit or Proceeding and the reasonable
fees and expenses of such counsel shall be at the expense of the Company.  The
Company shall not be entitled to assume the defense of any action, suit or
Proceeding brought by or on behalf of the Company or the Subsidiaries or as to
which the Executive shall have concluded that there may be a conflict of
interest between the Company or the Subsidiaries and the Executive in the
conduct of the defense of such action.
 
12.7.3  The Company shall not be liable to indemnify the Executive under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent.  The Company shall not settle any action or claim
in any manner which would impose any penalty or limitation on the Executive
without Executive’s written consent.  Neither the Company nor the Executive will
unreasonably withhold or delay their consent to any proposed settlement.
 
12.8  Non-exclusivity.  The right to indemnification and the payment of expenses
incurred in defending a Proceeding in advance of its final disposition conferred
in this Section 13 shall not be exclusive of any other right which the Executive
may have or hereafter may acquire under any statute, provision of the
certificate of incorporation or by-laws of the Company or the Subsidiaries,
agreement, vote of stockholders or disinterested directors or otherwise.
 
12.9  Directors and Officers Liability Policy.  The Company agrees to use
commercially reasonable efforts to obtain a directors and officers liability
insurance policy covering the Executive in an amount and in accordance with
terms no less favorable than that policy in effect upon the Commencement
Date.  The Company shall use its commercially reasonable efforts to maintain
during the Term of Employment (and for so long thereafter as is practicable in
the circumstances taking account of prevailing conditions as to availability of
such insurance) coverage to the Executive in an amount at least equal to that
maintained immediately prior to the Commencement Date.
 
13.  Arbitration.  Any controversy or claim arising out of or relating to this
Agreement or any portion thereof, shall be resolved by binding arbitration.  The
arbitration shall be conducted in New York, New York in accordance with the
arbitration rules promulgated and adopted by the American Arbitration
Association, JAMS/Endispute or other reputable recognized alternative dispute
resolution organization (hereinafter collectively referred to as “ADR”) chosen
by the party demanding arbitration.  Any party may commence arbitration by
sending a written demand for arbitration to the other party and filing such
claim with the ADR and paying the appropriate filing fees.  The demand will
state the dispute with reasonable particularity.  Subject to the availability of
the neutral arbitrator, the arbitration hearing shall be commenced within the
sixty (60) days following the date of appointment of the neutral
arbitrator.  Unless the parties mutually agree on one arbitrator, the
arbitration shall be conducted by a panel of three (3) qualified arbitrators,
one (1) chosen by the Company, one (1) by the Executive and one (1) chosen by
the first two (2) arbitrators so appointed.  If either party fails to designate
an arbitrator within ten (10) days of receipt of the demand for arbitration,
then it shall be deemed that the parties have agreed to have a single
arbitrator.  The neutral arbitrator shall be chosen within twenty (20) days of
receipt of the demand for arbitration.  If the parties or their respective
arbitrators fail to agree upon a neutral arbitrator, then either party may apply
to the Supreme Court of New York County, for an order appointing the neutral
arbitrator.  Each party shall retain the right to cross-examine the opposing
party’s witnesses.  Discovery shall be limited to one (1) deposition per side
and one (1) demand for production and inspection of documents.  The majority
decision of the arbitration panel shall be final, binding and conclusive on all
parties (without any right of appeal therefrom) and shall not be subject to
judicial review, other than as provided by law.  The fees for the neutral
arbitrator and administration of the arbitration shall be divided between the
parties.  As part of its decision, the arbitration panel may allocate the cost
of arbitration, including fees of attorneys and experts, as it deems fair and
equitable in light of all relevant circumstances.  The parties waive the right
to a trial by jury.  The award of the arbitrator shall be in writing and shall
set forth the basis upon which all issues submitted by the parties for decision
has been decided.  Judgment on the award rendered by the arbitration panel may
be entered in any court of competent jurisdiction.
 
14.  Miscellaneous
 
14.1  Applicable Law.  Except as may be otherwise provided herein, this
Agreement shall be governed by and construed in accordance with the laws of the
State of New York, applied without reference to principles of conflict of laws.
 
14.2  Amendments.  This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.
 
14.3  Notices.  All notices and other communications hereunder shall be in
writing and shall be given by hand-delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
 
If to the
Executive:                                                      Krishna Menon
[Home Address]



 
 
If to the
Company:                                                      EconoShare, Inc.
187 Ballardvale St, Suite A225
Wilmington, Massachusetts 01887
 
or to such other address as either party shall have finished to the other in
writing in accordance herewith.  Notices and communications shall be effective
when actually received by the addressee.
 
14.4  Withholding.  The Company may withhold from any amounts payable under this
Agreement such federal, state and local income, unemployment, social security
and similar employment related taxes and similar employment related withholdings
as shall be required to be withheld pursuant to any applicable law or
regulation.
 
14.5  Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and any such provision which is not valid or enforceable in
whole shall be enforced to the maximum extent permitted by law.
 
14.6  Captions.  The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.
 
14.7  Beneficiaries/References.  The Executive shall be entitled to select (and
change) a beneficiary or beneficiaries to receive any compensation or benefit
payable hereunder following the Executive’s death, and may change such election,
in either case by giving the Company written notice thereof.   In the event of
the Executive’s death or a judicial determination of the Executive’s
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to the Executive’s beneficiary(ies), estate or other
legal representative(s).
 
14.8  Entire Agreement.  This Agreement contains the entire agreement among the
parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto.
 
14.9  Representation.  Each party to this Agreement represents and warrants that
it is fully authorized and empowered to enter into this Agreement and that the
performance of its obligations under this Agreement will not violate any
agreement between it and any other person, firm or organization or any
applicable laws or regulations.
 
14.10  Survivorship.  The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement or the Executive’s
employment hereunder to the extent necessary to the intended preservation of
such rights and obligations.
 
14.11  Joint and Several Obligation.  Anything to the contrary notwithstanding
in this Agreement, all of the monetary and non-monetary obligations of the
Company in this Agreement shall be and are the joint and several obligations of
the Company and the Subsidiaries.
 
14.12  Joint Efforts/Counterparts.  Preparation of this Agreement shall be
deemed to be joint effort of the parties hereto and shall not be construed more
severely against any party.  This Agreement may be signed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
 
[Signatures on following page]
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
“COMPANY”


ECONOSHARE, INC.




By:  /s/ George Evans
                                                                             
George W. Evans, CEO
 
 
“EXECUTIVE”
                                /s/ Krishna Menon, Individually






 


 


 


 


 


 


 


 